Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered. Claims 10-12 have been amended.
 

Claim Interpretation
Correction requested in the following :
... frequency-hopping at 
... frequency-hopping at 

	It appears the claims are directed towards the hopping patterns described in [0060] and [0061] of the Specification. However, it is not clear whether the { [3, 4], [3, 4] } or { [3, 4], [4, 3] } hopping pattern is being claimed. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0007175 hereafter Kwak) in view of R1-1610329 (3GPP TSG-RAN WG1 #86 bis “Design aspects of sPUCCH” hereafter R1-Ericsson) and further in view of Golitschek et al. (US 2020/0314840 hereafter Golitschek). 

For claims 12, Kwak discloses a base station (e.g. eNB [0081]) and a  terminal (e.g. UE [0081]) with a processor (4821 Figure 48) that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping at a symbol that is three symbols after a starting symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 , the processor controls to perform frequency-hopping at a symbol that is four symbols after a starting symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).
  
R1-Ericsson further illustrates frequency hopping with a 7 symbol sPUCCH (section 2.3)  wherein when intra-slot frequency hopping is applied (F1, F2 within sTTI 0 Figure 3) and the PUCCH is transmitted in a first slot in a subframe (F1 within sTTI 0 Figure 3), the processor controls to perform frequency-hopping at a symbol that is three symbols after a starting symbol (symbol 0 Figure 3) in the first slot (switching to F2 at symbol 3 in sTTI 0 Figure 3), and 
	when the intra-slot frequency hopping is applied and the PUCCH is transmitted in a second slot (sTTI 1 Figure 3) following the first slot in the subframe, the processor controls to perform frequency-hopping at a symbol (switching back to F1 at symbol 7 Figure 3) that is four symbols (symbol 7) after a starting symbol (symbol 3) in the second slot.  
It would have been obvious for one of ordinary skill in the art to adopt R1-Ericsson’s 7 symbol sPUCCH length to improve coverage over shorter sPUCCH formats (section 2.3). 

Neither Kwak nor R1-Ericsson gives examples of alternate symbol compositions of sTTIs in a subframe. 
However, Golitschek in the same field of sPUCCH transmission ([0168] sPUCCH) discloses wherein when intra-slot frequency hopping ([0043] for frequency  is applied and the PUCCH is transmitted in a first slot in a subframe (Figure 11 3 symbols first sTTI in subframe #0), the processor performs frequency hopping at a symbol that is three symbols after a starting symbol in the first slot ([0156] example (c) two TTIs with 3 symbols and two TTIs with 4 symbols) and 
	when the intra-slot frequency hopping is applied and the PUCCH is transmitted in a second slot (Figure 11 4 symbols for second sTTI in subframe #1) following the first slot (following first short TTI) in the subframe (subframe #0), the processor performs frequency hopping at a symbol that is four symbols after a starting symbol ([0156] generating 3, 4, 3, 4 symbols pattern)  in the second slot (of subframe #1 see Figure 4 for sequence of subframes).  
It would have been obvious to one of ordinary skill in the art to have multiple patterns in a uplink sTTI as taught by Golitschek (e.g. Figure 11) to reduce latency and reduce processing times [0108]. 

For claim 10,  Kwak discloses a terminal (e.g. UE [0081]) comprising: a processor (4821 Figure 48) ) that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure , the processor controls to perform frequency-hopping at a symbol that is three symbols later a first symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping at a symbol that is four symbols after a starting symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).
Evidence from Golitschek for claim 12 applies similarly to claim 10. 

For claim 11, Kwak discloses a method for a  terminal (e.g. UE [0081]) with a processor (4821 Figure 48) connected to a base station (e.g. eNB [0081])   that determines a format of an uplink control channel (PUCCH) ([0134] table 3 PUCCH format) in one slot for transmitting uplink control information (UCI) based on a number of bits (e.g. modulation technique [0134]) of the UCI (7 formats determined by attributes of the UCI [0134]); and 
	a transmitter (at UE 4823 Figure 48) that transmits the UCI using the PUCCH (uplink control Figure 4 [0124]), 
	wherein when intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a first slot in a subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping at a symbol that is three symbols after a starting symbol in the first slot ([0660] 3 symbols in slot 0 Figure 45b), and 
	when the intra-slot frequency hopping is applied ([0010] short TTI) and the PUCCH is transmitted in a second slot following the first slot in the subframe ([0469] 7 symbol short TTI Figure 45b), the processor controls to perform frequency-hopping at a symbol that is four symbols after a starting symbol in the second slot ([0660] 4 symbols in slot 1 Figure 45b).
Evidence from Golitschek for claim 12 applies similarly to claim 11. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The claims should be made more explicit if Applicant intended to claim the { [3, 4,] [4, 3] } hopping pattern as described in [0061] of the Specification (e.g. first and second slot are from the same subframe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415